Citation Nr: 0407836	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include paranoid schizophrenia and alcohol dependence.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1980 June 1987.  She had subsequent service in 
the Army National Guard, to include a period of Active Duty 
for Training (ACDUTRA) in August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs which denied a claim for service connection 
for paranoid schizophrenia with alcohol dependence.  The case 
was before the Board in April 2001 at which time the Board 
determined that the veteran's claim was subject to the new 
and material standard for reopening final decisions.  At that 
time, the Board found that new and material evidence had been 
submitted to reopen the claim, and remanded the case to the 
RO for further development.  In April 2003, the veteran 
appeared and testified via video-conference hearing conducted 
by T. Stephen Eckerman who is the Acting Veterans' Law Judge 
responsible for making a determination in this case.  38 
U.S.C.A. § 7102(b) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran argues that service connection is warranted for 
paranoid schizophrenia with alcohol dependence, or in the 
alternative, that service connection is warranted for a pre-
existing acquired psychiatric disorder based on aggravation.  
Specifically, it is argued that the veteran's pre-existing 
schizophrenia was aggravated by her active duty for training 
(ACDUTRA) in August 1994.  In this regard, the claims files 
contain records showing three episodes of inpatient 
psychiatric treatment that are dated prior to the veteran's 
ACDUTRA in August 1994.  See Forest Glen Hospital reports, 
dated in March 1993; VA hospital reports, dated in April 
1993, and between May and June of 1993.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2003).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Court has recently held that the presumption of soundness 
may only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

In April 2001, the Board remanded this case to obtain medical 
opinion, to include, as appropriate, an opinion as to whether 
a pre-existing acquired psychiatric disorder was aggravated 
by the veteran's ACDUTRA in August 1994.  Although an opinion 
was obtained in March 2002, the examiner indicated that he 
was only able to review the first and last claims files prior 
to giving his opinion.  Pursuant to the statutory duty under 
38 U.S.C. § 5107(a) to assist a claimant in the development 
of facts pertinent to a claim, and the decisions of the Court 
of Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  Therefore, a 
remand is warranted for another opinion.  See VAOPGCPREC 20-
95 (July 14, 1995).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims files and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should ask the veteran to provide 
the names and addresses of all medical care 
providers who have provided treatment for her 
acquired psychiatric disorder since September 
2001, which are not currently associated with 
the claims files.  After securing any 
necessary releases, the RO should obtain 
these records.  

3.  Upon completion of the above, the veteran 
should be afforded a psychiatric examination 
for the purpose of determining the nature and 
etiology of her current psychiatric 
disorder(s).  The examiner should review the 
contents of all claims files, and obtain 
relevant history from the veteran.  Following 
the examination, the examiner should express 
opinion on the following questions: 

(a) What is the diagnosis, or diagnoses, 
of current psychiatric disorder(s); and, 

(b) for each disorder found: (i) whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
such disease pre-existed the veteran's 
period of ACDTRA in August 1994, and, if 
so, (ii) whether it is at least as likely 
as not (i.e., a likelihood of 50 percent 
or greater) that such disorder(s) did not 
undergo a permanent increase in severity 
during the period of ACDUTRA that was 
beyond the natural progress of the 
disorder.

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available 
to the examiner.

4.  Thereafter, the RO should conduct a de 
novo review of the claim of entitlement to 
service connection for a psychiatric disorder 
to include paranoid schizophrenia and alcohol 
dependence.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




